DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-13 are pending.

Claim Objections
Claims 2-10 are objected to because of the following informalities:

Claims 2-7 recite "A system as claimed in claim 1" in line 1, which should be written as “The system as claimed in claim 1” in order to provide clear and consistent basis for “A system” in claim 1.

Claim 8 recites “A device for transmitting a preamble and data,”.  The applicant is suggested to revise “A device for transmitting a preamble and data,” to 
“A device for transmitting a preamble and data, comprising:” in order to distinguish the preamble of the claim and the body of the claim.

Claims 9-10 recite " A device as claimed in claim 8" in line 1, which should be written as “The device as claimed in claim 8” in order to provide clear and consistent basis for “A device” in claim 8.

Appropriate correction is required.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 13 is rejected under 35 U.S.C. 101 because the claims are directed towards non-statutory subject matter.

Claim 13 recites “A computer program or suite of computer programs comprising at least one software code portion or a computer program product storing at least one software code portion, the software code portion, when run on a computer system, being configured for performing the method of claim 11”.

A computer program or suite of computer programs is directed to software. Software is not one of the four categories of invention and therefore this claim is not statutory. Software is not a series of steps or acts and thus is not a process. Software is not a physical article or object and as such is not a machine or manufacture. Software is not a combination of substances and therefore not a composition of matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suga et al. (Pub. No.: US 20080045141 A1), hereinafter Suga.
 
With respect to claim 1, Suga teaches A system for receiving a preamble, data and a message, comprising: 
at least one receiver ([0014], a relay station operable to receive); 
at least one transmitter ([0019], relay station transmits); and 
at least one processor configured to ([0018], control unit): 
use said at least one receiver to listen for transmission of a preamble by a transmitting device to a recipient (fig. 9, [0120], the relay station 3 also synchronized with the radio frame transmitted from the base station 2 by receiving the preamble transmitted from the base station 2 …), 
use said at least one receiver to receive data in a second time interval upon receiving said preamble in a first time interval (fig. 9, [0120], the relay station 3 also synchronized with the radio frame transmitted from the base station 2 by receiving the preamble transmitted from the base station 2 and receives the user data for the mobile station 4-1 via the MMR link by receiving the MAP data with reference to the preamble), said second time interval succeeding said first time interval (fig. 9, [0120], second time interval/data succeeding said first time interval/preamble), 
use said at least one receiver to listen for transmission by said recipient of a message indicating that data transmitted in said second time interval was not successfully received by said recipient (fig. 9, [0121, 0124], Meanwhile, when the NACK signal is received, the relay station 3 is requested to execute re-transmission of the user data to the mobile station 4-1), and 
use said at least one transmitter to retransmit said data in a fourth time interval upon receiving said message in a third time interval (fig. 9, [0133], The mobile station 4-1 receives the re-transmission data transmitted from the relay station 3).  

With respect to claim 11, Suga teaches A method of receiving a preamble, data and a message, comprising: 
listening for transmission of a preamble by a transmitting device to a recipient (fig. 9, [0120], the relay station 3 also synchronized with the radio frame transmitted from the base station 2 by receiving the preamble transmitted from the base station 2 …); 
receiving data in a second time interval upon receiving said preamble in a first time interval, said second time interval succeeding said first time interval (fig. 9, [0120], the relay station 3 also synchronized with the radio frame transmitted from the base station 2 by receiving the preamble transmitted from the base station 2 and receives the user data for the mobile station 4-1 via the MMR link by receiving the MAP data with reference to the preamble), said second time interval succeeding said first time interval (fig. 9, [0120], second time interval/data succeeding said first time interval/preamble); 
listening for transmission by said recipient of a message indicating that data transmitted in said second time interval was not successfully received by said recipient (fig. 9, [0121, 0124], Meanwhile, when the NACK signal is received, the relay station 3 is requested to execute re-transmission of the user data to the mobile station 4-1); and 
retransmitting said data in a fourth time interval upon receiving said message in a third time interval (fig. 9, [0133], The mobile station 4-1 receives the re-transmission data transmitted from the relay station 3).  

With respect to claim 13, this claim recites the method of claim 11, and it is rejected for at least the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 8, and 12 rejected under 35 U.S.C. 103 as being unpatentable over Suga, in view of Huang et al. (Pub. No.: US 20030133439 A1), hereinafter Huang.

With respect to claim 2, Suga teaches that data transmitted in said second time interval as set forth above.

Suga does not explicitly teach preamble indicates requires reliable reception by said recipient of said data.

However, Huang teaches preamble indicates requires reliable reception by said recipient of said data ([0026], preamble 11 of, e.g., 64 symbols, is required before each Ethernet frame to allow synchronization and reliable reception).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Huang, preamble indicates requires reliable reception by said recipient of said data, into the teachings of Suga, in order to permit use of predetermined training values specific to the particular transmitter based on past frames received from that same transmitter during the training period for the received signal to be further refined from that determined from the auxiliary coding, resulting in more efficient and more accurate training of, e.g., a receiving equalizer, time recovery circuits, AGC, echo canceler, etc. Exemplary auxiliary coding techniques include, e.g., BPSK, FSK, QAM (Huang, abstract).

With respect to claim 8, Suga teaches A device for transmitting a preamble and data, 
at least one transmitter ([0120], base station transmits…); and 
at least one processor configured to ([0128], control unit…): 
use said at least one transmitter to transmit a preamble in a first time interval (fig. 9, [0120], the base station 2 transmits a preamble in a first time interval), said preamble that data transmitted in a second time interval succeeding said first time interval (fig. 9, [0120], preamble that data transmitted in a second time interval succeeding said first time interval), and 
use said at least one transmitter to transmit data in said second time interval (fig. 9, [0120], transmitter/BS to transmit data in said second time interval).

Although Suga teaches preamble that data transmitted in a second time interval succeeding said first time interval as set forth above.  Suga does not explicitly teach preamble indicating requires reliable reception by a recipient of said data.  

However, Huang teaches preamble indicating requires reliable reception by a recipient of said data ([0026], preamble 11 of, e.g., 64 symbols, is required before each Ethernet frame to allow synchronization and reliable reception).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Huang, preamble indicating requires reliable reception by a recipient of said data, into the teachings of Suga, in order to permit use of predetermined training values specific to the particular transmitter based on past frames received from that same transmitter during the training period for the received signal to be further refined from that determined from the auxiliary coding, resulting in more efficient and more accurate training of, e.g., a receiving equalizer, time recovery circuits, AGC, echo canceler, etc. Exemplary auxiliary coding techniques include, e.g., BPSK, FSK, QAM (Huang, abstract).

With respect to claim 12, Suga teaches A method of transmitting a preamble and data, comprising: 
transmitting a preamble in a first time interval (fig. 9, [0120], the base station 2 transmits a preamble in a first time interval), said preamble that data transmitted in a second time interval succeeding said first time interval (fig. 9, [0120], preamble that data transmitted in a second time interval succeeding said first time interval); and 
transmitting data in said second time interval (fig. 9, [0120], transmitter/BS to transmit data in said second time interval).

Although Suga teaches said preamble that data transmitted in a second time interval succeeding said first time interval as set forth above.  Suga does not explicitly teach preamble indicating requires reliable reception by a recipient of said data.  

However, Huang teaches preamble indicating requires reliable reception by a recipient of said data ([0026], preamble 11 of, e.g., 64 symbols, is required before each Ethernet frame to allow synchronization and reliable reception).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Huang, preamble indicating requires reliable reception by a recipient of said data, into the teachings of Suga, in order to permit use of predetermined training values specific to the particular transmitter based on past frames received from that same transmitter during the training period for the received signal to be further refined from that determined from the auxiliary coding, resulting in more efficient and more accurate training of, e.g., a receiving equalizer, time recovery circuits, AGC, echo canceler, etc. Exemplary auxiliary coding techniques include, e.g., BPSK, FSK, QAM (Huang, abstract).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Suga, in view of MURRAY et al. (Pub. No.: US 20170367120 A1), hereinafter MURRAY.

With respect to claim 3, Suga teaches wherein said at least one processor is configured to use said at least one receiver to listen for transmission of said data and said message said preamble was transmitted as set forth above.

Suga does not explicitly teach in the same frequency resource in which.  

However, MURRAY teaches in the same frequency resource in which ([0408], The same frequency resources used for the preamble transmission may be used for transmission of the message).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of MURRAY, in the same frequency resource in which, into the teachings of Suga, in order to enhance random access procedures that support beamforming for NR networks (MURRAY, [0004]).

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Suga, in view of Fujishima et al. (Pub. No.: US 20040235472 A1), hereinafter Fujishima.

With respect to claim 4, Suga teaches wherein said at least one processor is configured to retransmit said data as set forth above.

Suga does not explicitly teach in a frequency resource normally dedicated to transmissions from base station to client devices.  

However, Fujishima teaches in a frequency resource normally dedicated to transmissions from base station to client devices ([0045]).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Fujishima, in a frequency resource normally dedicated to transmissions from base station to client devices, into the teachings of Suga, in order for the packet data transmission rate is increased and the transmission delay is reduced (Fujishima, [0002]).

With respect to claim 5, Suga teaches wherein said at least one processor is configured to use said at least one receiver to listen for transmission of said data and said message as set forth above.

Suga does not explicitly teach in a frequency resource normally dedicated to transmission from client devices to base station.  

However, Fujishima teaches in a frequency resource normally dedicated to transmission from client devices to base station ([0045]).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Fujishima, in a frequency resource normally dedicated to transmission from client devices to base station, into the teachings of Suga, in order for the packet data transmission rate is increased and the transmission delay is reduced (Fujishima, [0002]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Suga, in view of RONG et al. (Pub. No.: US 20170019891 A1), hereinafter RONG.

With respect to claim 7, Suga teaches wherein said preamble as set forth above. identifies at least a first frequency resource and a second frequency resource.

Suga does not explicitly teach identifies at least a first frequency resource and a second frequency resource.  

However, RONG teaches identifies at least a first frequency resource and a second frequency resource ([0006]).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of RONG, identifies at least a first frequency resource and a second frequency resource, into the teachings of Suga, in order for coverage enhancement in a communication system (RONG, [0002]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Suga, in view of Huang,  and further in view of MURRAY.

With respect to claim 10, the combination of Suga and Huang teaches the device of claim 8.  Suga teaches wherein said at least one processor is configured to use said at least one transmitter to transmit said preamble and said data as set forth above. in a same frequency resource

The combination of Suga and Huang does not explicitly teach in a same frequency resource.

However, MURRAY teaches in a same frequency resource ([0408]).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of MURRAY, in a same frequency resource, into the teachings of Suga and Huang, in order to enhance random access procedures that support beamforming for NR networks (MURRAY, [0004]).

Allowable Subject Matter

Claims 6 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pub. No.: US 20080227386 A1; “Dayal”, ([0048])

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET TANG whose telephone number is (571)270-7193.  The examiner can normally be reached on M-F 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KIET TANG/
Primary Examiner, Art Unit 2469